Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 11/23/2020 and 5/26/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/election and status of claims
On 1/24/2022, applicant elected species without traverse: 
On chromosome 8 - marker locus M1 (SEQ ID NO: 26); and
On chromosome 4 - marker locus M20 (SEQ ID NO: 76).
In summary, claims 1-27 are pending and examined in the office action. Non-elected species are withdrawn. 
	The restriction is deemed proper and is therefore made final. 
	
Priority
Instant application 17/004995, filed 08/27/2020, claims Priority from Provisional Application 62/906391, filed 09/26/2019, which is granted.  

Specification
	The specification is objected to because:  
In the claims, applicant recites materials (i.e. the polynucleotide or protein names) that are not defined in the specification as being limited to the SEQ ID NOs but rather correspond to materials from non-patent references (i.e. protein names and genomic databases that are modifiable in content and thus not static sources of information). 
For example, in [0005], the specification discloses “public Lactuca sativa reference genome Lsat_Salinas_v7”.  
According to https://www.ncbi.nlm.nih.gov/assembly/GCA_002870075.2, Lsat_Salinas_v7 is not static and is modifiable in content.  


Claim Objections 
Claim 3 is objected to because the claim recites term ““public Lactuca sativa reference genome Lsat_Salinas_v7”. 
According to 37 CFR 1.57, the incorporation of essential material by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. 
By https://www.ncbi.nlm.nih.gov/assembly/GCA_002870075.2, Lsat_Salinas_v7 is version 7 of genomic sequence of Lactuca sativa.  It is modifiable in content, thus not static source of information.   
Claim 11 is objected to for informality:  
Claim 11 recites “[t]he plant part of claim 11”, which appears to be a typographic error.  Given claim 10 is drawn to “a plant part”, claim 11 should be changed to ---the plant part of claim 10---. 
Claim 23 is objected for informality:  
In the claim, the phrase “wherein selecting said progeny plant detecting a marker locus” appears to miss the word “comprising” or “comprises”. It is suggested to be changed to ---wherein selecting said progeny plant comprises detecting a marker locus---. 
Since claim 23 depends on claim 22 that recites “b) selecting a progeny plant”, a 35 USC 112(b) rejection is not made. 
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 and dependent claims 2-12, 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites an elite Lactuca sativa plant comprising at least a first recombinant chromosomal segment from Lactuca serriola on chromosome 8.  
It is unclear whether “on chromosome 8” means that 
(1) the chromosomal segment is from chromosome 8 of Lactuca serriola (wild) that is inserted and located anywhere in Lactuca sativa, or 
(2) the chromosomal segment is from (anywhere in Lactuca serriola) and is inserted and located on chromosome 8 of Lactuca sativa (cultivar).  
(1) and (2) above have different scope and different subject matter.  
Therefore, the metes and bounds are unclear for one skill in the art to carry out the claimed invention.  
None of the dependent claims fully cure the deficiency except claim 13. 
Appropriate corrections and clarifications are required.
For compact prosecution, by broad and reasonable interpretation, claims are interpreted as either (1) or (2) above applies.  

Enablement/Deposit 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claim 13 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 is drawn to the Lactuca sativa plant wherein a representative sample of seed comprising said first and said second recombinant chromosomal segments has been deposited under ATCC Accession No. PTA-126067.   
Examiner noticed that in the specification ([0083]), a deposit was made of at least 625 seeds of lettuce line JA_BAG-JA19-0689, which comprises the introgressions from Lactuca serriola, as described herein. The deposit was made with the American Type Culture Collection (ATCC), 10801 University Boulevard, Manassas, Va. 20110-2209 USA. The deposit is assigned ATCC Accession No. PTA-126067, and the date of deposit was Jul. 24, 2019. Access to the deposit will be available during the pendency of the application to persons entitled thereto upon request. The deposit will be maintained in the ATCC Depository, which is a public depository, for a period of 30 years, or 5 years after the most recent request, or for the enforceable life of the patent, whichever is longer, and will be replaced if nonviable during that period. Applicant does not waive any infringement of their rights granted under this patent or any other form of variety protection, including the Plant Variety Protection Act (7 U.S.C. 2321 et seq.).
However, according to MPEP 2404.01, “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990)”.
The statement of “all restrictions on the accessibility be irrevocably removed” is missing in the specification. Without such statement, the deposit does not meet the requirement. 
It is suggested to amend the specification to include such statement to overcome the rejection.	

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-12 and 14-27 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a genus of elite Lactuca sativa plants, plant parts, seeds comprising a genus of chromosomal segments from Lactuca serriola on chromosome 8, wherein said recombinant chromosomal segments comprise a genus of alleles conferring resistance to Nasonovia ribisnigri biotype Nr:1, along with the methods of making and using the genus of plants, plant parts, and seeds.
The claimed function is conferring resistance to Nasonovia ribisnigri biotype Nr:1. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The specification describes the structure of SEQ ID NOs: 26 (elected species), 16, 46, 11, 21, 41, 36 and 31 from Lactuca serriola (wild type), by sequence listing.  
The specification provides examples of mapping alleles in Lactuca serriola for conferring resistance to Nasonovia ribisnigri biotype Nr:1, and identifies SEQ ID NOs: 26 (elected species), 16, 46, 11, 21, 41, 36 and 31, all of them are from chromosome 8 of Lactuca serriola, having the function of conferring resistance to Nasonovia ribisnigri biotype Nr:1 in Lactuca serriola (Example 1, [0084]).  
The specification also provides examples of introgression of the above alleles from Lactuca serriola to the region within 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7, and observed that the alleles in homozygotes confer resistance to Nasonovia ribisnigri biotype Nr:1 in Lactuca sativa (Examples 1-2, [0085]-[0089], tables 1-2, fig 2).  
However, the specification has not described the common structure feature of the genus of elite Lactuca sativa plants, plant parts, seeds comprising a genus of alleles 
Deficiency 1. that comprises sequences from chromosome 8 of Lactuca serriola other than SEQ ID NOs: 26 (elected species), 16, 46, 11, 21, 41, 36 and 31, are associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1:
For example, SEQ ID NO: 26 is a recently disclosed sequence from chromosome 8 of Lactuca serriola.  By sequence search, SEQ ID NO: 26 is characterized as “predicted Lactuca sativa 2-oxoglutarate-Fe(II) type oxidoreductase hxnY (LOC111905280)” in 2021 (not prior art).  
Against instant SEQ ID NO: 26

LOCUS       XM_023900971            1437 bp    mRNA    linear   PLN 10-AUG-2021
DEFINITION  PREDICTED: Lactuca sativa 2-oxoglutarate-Fe(II) type oxidoreductase
            hxnY (LOC111905280), transcript variant X1, mRNA.
ACCESSION   XM_023900971
VERSION     XM_023900971.2
DBLINK      BioProject: PRJNA432228
KEYWORDS    RefSeq.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_056630.1) annotated using gene prediction method: Gnomon.
            Also see:
                Documentation of NCBI's Annotation Process
            
            On Aug 10, 2021 this sequence version replaced XM_023900971.1.
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Lactuca sativa Annotation Release
                                           101
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
110 bits(59)
9e-20
59/59(100%)
0/59(0%)
Plus/Minus

Query  32   CCTTTTAATGGTTCAACAGATTCCCACACTCGAGGCTCCGCATCTTTGTCCTTACATAT  90
            |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  855  CCTTTTAATGGTTCAACAGATTCCCACACTCGAGGCTCCGCATCTTTGTCCTTACATAT  797

However, neither 2-oxoglutarate-Fe(II) type oxidoreductase hxnY nor LOC111905280 has been described by specification or by the art to be associated to conferring resistance to any pathogens not to mention Nasonovia ribisnigri biotype Nr:1.  
In addition, alleles, segments or sequences from chromosome 8 of Lactuca serriola have not been described in the art to be associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1.  Pelgrom et al (Recognition of lettuce downy mildew effector BLR38 in Lactuca serriola LS102 requires two unlinked loci. MOLECULAR PLANT PATHOLOGY, 240–253, 2018.9) attempted to characterize chromosome 8 of Lactuca serriola for identifying resistance traits, but did not find any sufficient association to Nasonovia ribisnigri biotype Nr:1 (p243, right col, 2nd para, fig 2; p244, right col, 2nd para, fig 3; p245, table 2).  
Deficiency 2.  that are in heterozygote form.  
According to specification (Example 2, [0089], fig 2), it was observed that homozygous deployment of the resistance locus on chromosome 8 conferred robust resistance to N. ribisnigri biotype Nr:1 when introgressed into both L. sativa lettuce types (FIG. 2).   
Thus, the above marker locus from chromosome 8 of Lactuca serriola must present in homozygote form to be sufficiently associated to the function of conferring resistance to Nasonovia ribisnigri biotype Nr:1.  
According to specification (example 2, [0089]), the presence of the resistance locus on chromosome 4 in either a homozygous or heterozygous configuration further improved the resistance to N. ribisnigri biotype Nr:1 conferred by the locus on chromosome 8 in both L. sativa lettuce types. The resistance conferred by loci introgressed into both L. sativa lettuce types from the two L. serriola accessions was comparable (FIG. 2). These results confirm that the same level of resistance can be obtained from multiple L. serriola donors. Thus, the loci recited in claims 9 and 21 are not required to be homozygotes.  
In prior art, Thabuis et al (US 20120124695, published 5/17/2012, filed 11/16/2010) teach that Nr:1 resistance trait requires homozygote alleles, which may not be necessary for other traits ([0081]). 
Deficiency 3. that are not located within 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7, which are associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1.
Neither the specification nor the art describes any Lactuca sativa plant comprising marker locus from Lactuca serriola that are associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1, except in the region within 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7. 

Regarding the description of a representative number of species: 
Deficiency 1. Chromosome 8 of Lactuca serriola has many locus markers, except SEQ ID NOs: 26 (elected species), 16, 46, 11, 21, 41, 36 and 31, are described as being associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1, no other locus markers are described as such. 
Deficiency 2. Only homozygotes are described as being associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1, heterozygotes are not described as such. 
Deficiency 3. Only the region within 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7 is described as being associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1, the other chromosomes of Lactuca sativa, and other regions of Lactuca sativa chromosome 8 are not described as such.  
According to Reyes-Chin-Wo et al (Genome assembly with in vitro proximity ligation data and whole-genome triplication in lettuce. Nature Communication, 1-11, 2016) teach that Lettuce (Lactuca sativa L.) is an important vegetable crop species and ranks as one of the top 10 most valuable crops in the USA with an annual value of over $2.4 billion10. L. sativa is diploid with 2n¼ 2x ¼ 18 chromosomes and an estimated genome size of 2.5 Gb (p2, right col, 2nd para).  
According to https://www.ncbi.nlm.nih.gov/nuccore/CM022525.1, Chromosome 8 of Lactuca sativa has 309,698,552 bases.  
	Thus, the region within 106,984,777 bp and 136,545,853 bp on chromosome 8 is only a small region in chromosome 8, and even smaller region in the chromosomes of Lactuca sativa.  
	Accordingly, SEQ ID NO: 26, region within 106,984,777 bp and 136,545,853 bp on chromosome 8, and homozygotes do not describe the common structure feature of the genus of sequences, alleles and locus markers, genus of regions in chromosome 8 not to mention genus of chromosomes and regions, and heterozygotes, to be associated to conferring resistance to Nasonovia ribisnigri biotype Nr:1, and are not sufficient to represent the genera as broadly claimed. 
Additionally regarding claim 8, the claim is broadly drawn to that said plant further comprises a genus of second recombinant chromosomal segments on chromosome 4, wherein said second recombinant chromosomal segments comprise a genus of alleles conferring further improved resistance to Nasonovia ribisnigri biotype Nr:1 relative to a plant lacking said second recombinant chromosomal segment, neither the specification nor the art describes the common structure feature of the genus.  Neither the specification nor the art provides sufficient representative examples of the genus.
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.    
Note: Claim 13 is excluded because it is drawn to a specific deposited Lactuca sativa plant. Other dependent claims do not cure or fully cure the deficiencies Nos. 1-3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4-8, 10-12, 22-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thabuis et al (US 20120124695, published 5/17/2012, filed 11/16/2010), in view of Pelgrom et al (Recognition of lettuce downy mildew effector BLR38 in Lactuca serriola LS102 requires two unlinked loci. MOLECULAR PLANT PATHOLOGY, 240–253, 2018.9). 
Claim 1 is broadly drawn to a genus of elite Lactuca sativa plants, plant parts, and cells comprising a genus of chromosomal segments from Lactuca serriola on chromosome 8, wherein said recombinant chromosomal segments comprise a genus of alleles conferring resistance to Nasonovia ribisnigri biotype Nr:1. 
Claims 4-5 are drawn to plant part (cell, a seed, a root, a stem, a leaf, a head, a flower, or pollen) of claim 1.  
Claim 6 is drawn to seeds that produce the plants of claim 1.  
Other dependent claims
Claim 7 limits claim 1, wherein the plant is homozygous for said recombinant chromosomal segment.  
Claims 8, 10, 11 limit claim 1, wherein said plants, parts and cells further comprise a genus of second recombinant chromosomal segments on chromosome 4, wherein said second recombinant chromosomal segments comprise a genus of alleles conferring further improved resistance to Nasonovia ribisnigri biotype Nr:1 relative to a plant lacking said second recombinant chromosomal segment.  
Claim 12 is broadly drawn to seeds that produce the plants of claim 8.  
Claim 22 is drawn to a method comprising:
a) crossing the Lactuca sativa plant of claim 1 with itself or with a second Lactuca sativa plant of a different genotype to produce one or more progeny plants; and 
b) selecting a progeny plant comprising said Nasonovia ribisnigri biotype Nr:1 resistance allele.  
Claim 23 limits claim 22, wherein selecting said progeny plant detecting a marker locus genetically linked to said Nasonovia ribisnigri biotype Nr: 1 resistance allele.  
Claim 26 limits claim 22, wherein said progeny plant is an F2-F6 progeny plant.  
Claim 27 limits claim 22, wherein producing said progeny plant comprises backcrossing.

Notes: 
1. Lactuca sativa is cultivar lettuce that is naturally susceptible to Nasonovia ribisnigri biotype Nr: 1 (Nr:1) (specification [0090]). 
2. Lactuca serriola is wild-type lettuce. 
3. According to specification ([0075]), the terms “recombinant” or “recombined” in the context of a chromosomal segment refer to recombinant DNA sequences comprising one or more genetic loci in a configuration in which they are not found in nature, for example as a result of a recombination event between homologous chromosomes during meiosis.

Thabuis et al teach a Lactuca sativa plant that is resistant against Nasonovia ribisingi biotype 1 (Nr:1) (abstract; [0020]; claim 1).  
Thabuis et al teach that L. serriola is a source of resistance against Nr:1, the Nr: 1 resistance is in genes, loci, or alleles (chromosomal segments) ([0014], [0043]). 
Thabuis et al teach that the resistant against Nr:1 in Lactuca sativa plant was obtained from L. serriola plant by introgression/backcrossing ([0014]-[0015]). 
Thabuis et al teach plant part (cell, a seed, a root, a stem, a leaf, a head, a flower, or pollen) of the Lactuca sativa plant that is resistant against Nr:1 ([0031]). 
Thabuis et al teach and deposited seeds that produce the Lactuca sativa plant resistant to Nr:1 ([0020]).  

Thus, Thabuis et al teach the limitations of claims 1, 4-6, except do not teach the chromosomal segments of Nr:1 resistance being from chromosome 8 of Lactuca serriola.   
Pelgrom et al teach that chromosome 8 of Lactuca serriola comprises clusters, loci and QTLs (chromosome segments) that are associated to resistance to lettuce pathogens and diseases (p243, right col, last para; fig 2).  
Pelgrom et al teach mapping the loci and QTL of chromosome 8 of Lactuca serriola (p244, fig 3).
Pelgrom et al further teach and demonstrated cross Lactuca sativa with Lactuca serriola to obtain the resistance in Lactuca sativa plant (p243, left col, last para, right col, 1st para; p244, fig 3).  The resultant chromosome 8 of Lactuca sativa comprised the resistant chromosome segments (p245, table 2). 
Thabuis et al further teach detailed method of testing and identifying Nr: 1 resistant chromosome segments of Lactuca serriola (Example, [0087]-[0093]).  

Regarding dependent claims, Thabuis et al teach that Nr:1 resistance trait requires homozygote alleles ([0081]), the limitation of claim 7.  
Thabuis et al teach crossing the Nr:1 resistant Lactuca sativa plant with a second Lactuca sativa plant of a different genotype to produce one or more progeny plants; and selecting a progeny plant comprising said Nasonovia ribisnigri biotype Nr:1 resistance allele by detecting Nr:1 resistant marker loci ([0039]-[0044]), the limitation of claims 22-23. 
Thabuis et al teach producing F2-F6 Nr:1 resistant progenies from the Nr: 1 resistant Lactuca sativa plant ([0089]-[0091]), the limitation of claim 26. 
Thabuis et al teach producing progeny plant by backcrossing the Nr: 1 resistant Lactuca sativa plant ([0062]), the limitation of claim 27.
Regarding claims 8, 10-12, as analyzed above, Pelgrom et al teach and demonstrated cross Lactuca sativa with Lactuca serriola to obtain the resistance in Lactuca sativa plant.  Pelgrom et al further teach and demonstrated that chromosome 4 of Lactuca sativa plant comprises the resistance segments from the Lactuca serriola (p245, table 2). Accordingly, Pelgrom et al teach obtaining resistance segments and resistant traits from Lactuca serriola into elite Lactuca sativa plant.   
As analyzed above, Thabuis et al teach plant part (cell, a seed, a root, a stem, a leaf, a head, a flower, or pollen) of the Lactuca sativa plant that is resistant against Nr:1, and teach seeds that produce the Lactuca sativa plant resistant to Nr:1.  

An invention would have been obvious to one of ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One of  ordinary skill in the art would have realized that Lactuca serriola comprises Nr: 1 resistance trait and Nr: 1 resistant chromosome segments as taught by Thabuis et al, and comprises clusters, loci and QTLs (chromosome segments) that are associated to resistance to lettuce pathogens and diseases in chromosome 8 as taught by Pelgrom et al, and been motivated to test and identify Nr:1 resistant chromosome segments in chromosome 8 of Lactuca serriola, and transfer the segments into elite Lactuca sativa plant, and backcrossing the Lactuca sativa plant, by using the same method as taught by Thabuis et al, to achieve the expected result of Lactuca sativa plant conferring Nr: 1 resistance.  
One of ordinary skill in the art would also have been motivated to transfer the Nr: 1 resistant segments into chromosomes 8 and/or 4 of elite Lactuca sativa plant as taught by Pelgrom et al, to achieve the expected result of Lactuca sativa plant conferring Nr: 1 resistance.   
The expectation of success would have been high, because chromosome 8 of the wild lettuce comprises multiple clusters and segments conferring resistance to lettuce pathogens and diseases. The detailed method of testing and identifying the Nr:1 resistant chromosome segment is taught and demonstrated by Thabuis et al.  The introgression of the segments into elite Lactuca sativa is also taught and demonstrated by Thabuis et al. 
Therefore, the invention would have been obvious to one of ordinary skill in the art. 

Remarks
Prior art does not teach SEQ ID NO: 26 (elected species), not to mention teach or suggest SEQ ID NO: 26 as a marker locus.   
Prior art does not teach sequence 100% identical to SEQ ID NO: 76 (elected species), not to mention teach or suggest SEQ ID NO: 76 as a marker locus.   The sequence 99.2% similar to SEQ ID NO: 76 is only an uncharacterized shotgun sequence.  
Prior art does not teach or suggest ATCC PTA-126067. 
Prior art also does not teach or suggest Nr:1 resistance allele located between 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7.  According to specification ([0086], table 1), SEQ ID NO: 11 and SEQ ID NO: 46 are the borders of the 106,984,777 bp and 136,545,853 bp on chromosome 8 of the public Lactuca sativa reference genome Lsat_Salinas_v7.  The sequence 98.3% similar to SEQ ID NOs: 11 is only an uncharacterized shotgun sequence.  SEQ ID NO: 46 is not taught in prior art. 
In addition, applicant provides examples of above subject matter as analyzed in the 112(a) rejection above. 
Accordingly, claims 2-3, 9, 13-21 are excluded from art rejections. 

Closest Sequence Matches in Prior Art 
Against instant SEQ ID NO: 26

RESULT 2
AOB57002
ID   AOB57002 standard; DNA; 1501 BP.
XX
AC   AOB57002;
XX
DT   07-FEB-2008  (first entry)
XX
DE   Rice genomic promoter sequence SEQ ID NO: 1937.
XX
KW   plant; transgenic plant; agriculture; crop improvement;
KW   plant growth regulation; promoter; ds.
XX
OS   Oryza sativa.
XX
CC PN   US2007020621-A1.
XX
CC PD   25-JAN-2007.
XX
CC PF   23-MAR-2001; 2001US-00815264.
XX
PR   19-JUL-2000; 2000US-00620392.
PR   31-OCT-2000; 2000US-00702134.
XX
CC PA   (BOUK/) BOUKHAROV A A.
CC PA   (CAOY/) CAO Y.
CC PA   (DOTS/) DOTSON S B.
CC PA   (KOSH/) KOSHI J M.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (LIUJ/) LIU J.
CC PA   (MCIN/) MCININCH J D.
CC PA   (WUWW/) WU W.
XX
CC PI   Boukharov AA,  Cao Y,  Dotson SB,  Koshi JM,  Kovalic DK,  Liu J;
CC PI   Mcininch JD,  Wu W;
XX
DR   WPI; 2007-290889/28.
XX
CC PT   New substantially purified rice genomic promoter sequences, useful for 
CC PT   transcribing heterologous structural nucleic acid sequence in plants, or 
CC PT   for producing transgenic plants and seeds having desirable pharmaceutical
CC PT   properties.
XX
CC PS   Claim 1; SEQ ID NO 1937; 30pp; English.
XX
CC   The invention relates to a substantially purified nucleic acid molecule 
CC   comprising a nucleic acid sequence, which (a) hybridizes under stringent 
CC   conditions with a sequence selected from SEQ ID NO: 1-57467 (see AOB55066
CC   -AOC12533), and its complements; or (b) exhibits an 85% or greater 
CC   identity to a sequence selected from SEQ ID NO: 1-57467. Also described: 
CC   (1) a transgenic plant containing a nucleic acid molecule that comprises 
CC   in the 5' to 3' direction a nucleic acid sequence that (a) hybridizes 
CC   under stringent conditions with a sequence selected from SEQ ID NO: 1-
CC   57467, and its complements; or (b) exhibits an 85% or greater identity to
CC   a sequence selected from SEQ ID NO: 1-57467, operably linked to a 
CC   structural nucleic acid sequence, where the nucleic acid sequence is 
CC   heterologous with respect to the structural nucleic acid sequence; (2) a 
CC   seed from the transgenic plant; (3) a fertile transgenic plant from the 
CC   seed; and (4) a method of transforming a host cell. The nucleic acid 
CC   molecule is useful for transcribing a heterologous structural nucleic 
CC   acid sequence in plants. It can be used for producing transgenic plants 
CC   and seeds having desirable agricultural, biosynthetic, commercial, 
CC   chemical, insecticidal, industrial, nutritional, or pharmaceutical 
CC   properties. The present sequence represents a specifically claimed rice 
CC   genomic promoter sequence from the invention.
XX
SQ   Sequence 1501 BP; 507 A; 288 C; 273 G; 433 T; 0 U; 0 Other;

  Query Match             26.9%;  Score 54;  DB 24;  Length 1501;
  Best Local Similarity   60.4%;  
  Matches  110;  Conservative    0;  Mismatches   65;  Indels    7;  Gaps    1;

Qy         27 CTTACCCTTTTAATGGTTCAACAGATTCCCACACTCGAGGCTCCGCATCTTTGTCCTTAC 86
              || |||||||||  ||  | ||| ||||||| ||| ||||||  ||||   ||||||| |
Db        474 CTCACCCTTTTACAGGAGCTACATATTCCCATACTTGAGGCTGAGCATTCCTGTCCTTGC 533

Qy         87 ATATCTTTAAAAACAAAAAATAAAAATAAAAATTAGAACTTTGAAAAGAAA-------AA 139
              ||||||  | ||   | |   |||| ||  | ||        |  | ||||       ||
Db        534 ATATCTGCATAATTCAGATGGAAAACTACCATTTTATTAGAAGTCACGAAAATCAATGAA 593

Qy        140 AACGTGTATTTGTTGTTAATATCAAATTTTCATACTTGGAGTCCAGAAACACTATCGGTT 199
              |   |  ||  | |||  ||   | ||     ||||||||| |||   |||  |||||||
Db        594 ACATTTGATAAGGTGTCGATTCAAGATGCATTTACTTGGAGACCAACTACATCATCGGTT 653

Qy        200 GC 201
              ||
Db        654 GC 655

Against instant SEQ ID NO: 76

RESULT 1
JI577918/c
LOCUS       JI577918                2220 bp    mRNA    linear   TSA 25-APR-2011
DEFINITION  TSA: Lactuca sativa Letassy_X1_19274 mRNA sequence.
ACCESSION   JI577918
VERSION     JI577918.1
DBLINK      BioProject: PRJNA65477
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Lactuca sativa
  ORGANISM  Lactuca sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 2220)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Lettuce transcriptome assembly
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 2220)
  AUTHORS   Matvienko,M., Kozik,A., Xu,H. and Michelmore,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-APR-2011) Genome Center, University of California
            Davis, Genome and Biomedical Sciences Facility, 451 Health Sciences
            Drive, Davis, CA 95616, USA
COMMENT     High quality selected reads were assembled using Velvet with
            different K-mer values (35 to 55) and CLC Genomic Workbench.
            Contigs generated by Velvet and CLC were combined into a
            mega-assembly using CAP3. The final assembly was validated by
            re-alignment of the raw reads to the consensus sequences.
            
            ##Assembly-Data-START##
            Assembly Method       :: Velvet, CLC, CAP3
            Coverage              :: 100x
            Sequencing Technology :: Illumina GA II
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..2220
                     /organism="Lactuca sativa"
                     /mol_type="mRNA"
                     /isolation_source="multiple pooled tissues"
                     /db_xref="taxon:4236"

  Query Match             100.0%;  Score 120;  DB 801;  Length 2220;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CGACATTACAGCCGCATCAAACGATAACATTCGCGATTCTTGAAGCCCGTGATTCACTTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1014 CGACATTACAGCCGCATCAAACGATAACATTCGCGATTCTTGAAGCCCGTGATTCACTTC 955

Qy         61 TGGACTATTCGCAATCTTTGAAGTCGGTTTAGGAGACGATAAATTCTTGTTTTNGTTTCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||
Db        954 TGGACTATTCGCAATCTTTGAAGTCGGTTTAGGAGACGATAAATTCTTGTTTTTGTTTCG 895

Qy        121 A 121
              |
Db        894 A 894

Against instant SEQ ID NO: 11

RESULT 1
JO058827/c
LOCUS       JO058827                 532 bp    mRNA    linear   TSA 14-JAN-2013
DEFINITION  TSA: Lactuca serriola Serrassy_T_P2_18802 mRNA sequence.
ACCESSION   JO058827
VERSION     JO058827.1
DBLINK      BioProject: PRJNA69813
KEYWORDS    TSA; Transcriptome Shotgun Assembly.
SOURCE      Lactuca serriola
  ORGANISM  Lactuca serriola
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Cichorioideae; Cichorieae; Lactucinae; Lactuca.
REFERENCE   1  (bases 1 to 532)
  AUTHORS   Lai,Z., Kane,N.C., Kozik,A., Hodgins,K.A., Dlugosch,K.M.,
            Barker,M.S., Matvienko,M., Yu,Q., Turner,K.G., Pearl,S.A.,
            Bell,G.D., Zou,Y., Grassa,C., Guggisberg,A., Adams,K.L.,
            Anderson,J.V., Horvath,D.P., Kesseli,R.V., Burke,J.M.,
            Michelmore,R.W. and Rieseberg,L.H.
  TITLE     Genomics of Compositae weeds: EST libraries, microarrays, and
            evidence of introgression
  JOURNAL   Am. J. Bot. 99 (2), 209-218 (2012)
   PUBMED   22058181
REFERENCE   2  (bases 1 to 532)
  AUTHORS   Kozik,A., Matvienko,M., Xu,H. and Michelmore,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (29-JUN-2011) Genome Center, University of California
            Davis, Genome and Biomedical Sciences Facility, 451 Health Sciences
            Drive, Davis, CA 95616, USA
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: CLC Genomics Workbench
            Coverage              :: 100x
            Sequencing Technology :: Illumina
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..532
                     /organism="Lactuca serriola"
                     /mol_type="mRNA"
                     /isolation_source="multiple pooled tissues"
                     /db_xref="taxon:75943"

  Query Match             100.0%;  Score 119;  DB 803;  Length 532;
  Best Local Similarity   98.3%;  
  Matches  119;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CACNCCATACTCTACCTCTACACCATAACTACTACAATCAGACGCCGCCGTAAACAACCA 60
              ||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        372 CACCCCATACTCTACCTCTACACCATAACTACTACAATCAGACGCCGCCGTAAACAACCA 313

Qy         61 CCTATCGGCATTCAACTCCGTCGTCGACTCCGTTCGCTTNGCAAACCGGCCTTTGATCCT 120
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db        312 CCTATCGGCATTCAACTCCGTCGTCGACTCCGTTCGCTTTGCAAACCGGCCTTTGATCCT 253

Qy        121 C 121
              |
Db        252 C 252

Against instant SEQ ID NO: 46

RESULT 2
BCQ26895/c
ID   BCQ26895 standard; DNA; 901 BP.
XX
AC   BCQ26895;
XX
DT   30-JUN-2016  (first entry)
XX
DE   Mouse chromosome 21 (31303528 to 31305871) DNA fragment, SEQ ID:7776.
XX
KW   cancer; chromosome-21; cytostatic; dna library; ds; duchenne dystrophy;
KW   gene expression; gene therapy; growth-disorder-gen.; muscular-gen.;
KW   neuroprotective; protein interaction; psychiatric-gen.; rett syndrome;
KW   rna detection; rna library; therapeutic; triplex-forming oligonucleotide.
XX
OS   Mus musculus.
XX
CC PN   WO2016070060-A1.
XX
CC PD   06-MAY-2016.
XX
CC PF   30-OCT-2015; 2015WO-US058338.
XX
PR   30-OCT-2014; 2014US-0072962P.
XX
CC PA   (GEHO ) GEN HOSPITAL CORP.
XX
CC PI   Lee JT,  Sarma K;
XX
DR   WPI; 2016-27466M/39.
XX
CC PT   Preparing a library of nuclear RNAs (nRNAs) that specifically bind ATRX 
CC PT   comprises contacting a sample containing nRNAs with alpha-
CC PT   thalassemia/mental retardation syndrome X-linked (ATRX) protein and an 
CC PT   ATRX binding agent.
XX
CC PS   Claim 20; SEQ ID NO 7776; 303pp; English.
XX
CC   The present invention relates to a method for preparing a library of 
CC   nuclear RNAs (nRNAs) that specifically bind alpha thalassemia/mental 
CC   retardation syndrome X-linked (ATRX). The method involves: (a) contacting
CC   a sample containing nRNAs with (i) a ATRX protein and (ii) an ATRX 
CC   binding agent, under conditions sufficient to form complexes between the 
CC   nRNA, ATRX protein and the ATRX binding agent, and (b) isolating the 
CC   complexes. The invention further discloses: (1) a method of preparing 
CC   cDNAs complementary to a pool of nRNAs by: (a) providing a sample 
CC   comprising nRNAs bound to nuclear proteins; (b) contacting the sample 
CC   with an agent, preferably an antibody, that binds specifically to ATRX 
CC   protein, under conditions sufficient to form complexes between the agent 
CC   and ATRX proteins, such that the nRNAs remain bound to the ATRX proteins;
CC   (c) isolating the complexes; (d) synthesizing DNA complementary to the 
CC   nRNAs to provide an initial population of cDNAs; (e) optionally PCR-
CC   amplifying the cDNAs using strand-specific primers; purifying the initial
CC   population of cDNAs to obtain a purified population of cDNAs that are 20 
CC   nucleotides (nt) in length; (f) sequencing a part of substantially all of
CC   the purified population of cDNAs; comparing the high-confidence sequences
CC   to a reference genome, and selecting those sequences that have a high 
CC   degree of identity to sequences in the reference genome; and (g) 
CC   selecting those cDNAs that have (i) reads per kilobase per million reads 
CC   (RPKM) above a desired threshold, and (ii) are enriched as compared to a 
CC   control library; (2) a library of cDNAs complementary to a pool of nRNAs 
CC   prepared by the method; (3) a method for identifying a compound that 
CC   disrupts binding of nRNAs to ATRX protein; (4) a method for identifying 
CC   an RNA target for the treatment of cancer; (5) a method for increasing 
CC   expression of a selected gene listed in Tables 1-5; (6) a method for 
CC   treating a subject who has Duchenne muscular dystrophy (DMD) by 
CC   administering a triplex-forming oligonucleotide (TFO) that targets a 
CC   sequence within SEQ ID NOs: 7867-7900 (see BCQ26986-BCQ27019); and (7) a 
CC   method for treating a subject who has Rett Syndrome by administering a 
CC   TFO that targets a sequence within SEQ ID NOs. 7957 (BCQ27076), 7959 
CC   (BCQ27078), 7961 (BCQ27080), or 7962 (BCQ27081). The methods of the 
CC   invention are useful for identifying an RNA target or a therapeutic 
CC   target for the treatment of cancer and treating Duchenne muscular 
CC   dystrophy and Rett Syndrome. The present sequence represents a mouse 
CC   chromosome 21 (31303528 to 31305871) DNA fragment the expression level of
CC   which is increased using the TFO of the invention.
XX
SQ   Sequence 901 BP; 232 A; 191 C; 202 G; 276 T; 0 U; 0 Other;

  Query Match             17.9%;  Score 36;  DB 53;  Length 901;
  Best Local Similarity   51.9%;  
  Matches   81;  Conservative    0;  Mismatches   75;  Indels    0;  Gaps    0;

Qy         18 AAGAACGAAGGTCAACTGCTCACCATAGAACTCTTGCTAAACAGGTTGATTCGTCACCAT 77
              ||||  || |||    ||  |   | |   ||   ||  |  |||   |||| |  |  |
Db        418 AAGAGTGAGGGTGTTGTGTGCCTAACACTGCTGGAGCCCAGGAGGACAATTCTTGCCTCT 359

Qy         78 CAAATTAAACATGAGTTCACAATTCTGGGGTAGGGATCTGATTTTCCTAGATGATAATGA 137
              ||||| ||||||| |||  |||   |||   ||  | |  |  |     | | |  ||| 
Db        358 CAAATGAAACATGTGTTATCAAGAATGGATCAGACAGCAAAAATCAAATGTTAAGGATGG 299

Qy        138 CGAGAATGATGGTGATTCAAGAGACCTATGCTTTGG 173
              |    ||  | |  ||||| |||   | ||  | ||
Db        298 CTGAGATCCTTGAAATTCAGGAGGAATTTGGATGGG 263

Against instant SEQ ID NO: 61

LOCUS       XM_025122927            1513 bp    mRNA    linear   PLN 16-MAY-2018
DEFINITION  PREDICTED: Cynara cardunculus var. scolymus methionyl-tRNA
            formyltransferase (LOC112515944), mRNA.
ACCESSION   XM_025122927
VERSION     XM_025122927.1
DBLINK      BioProject: PRJNA453787
KEYWORDS    RefSeq.
SOURCE      Cynara cardunculus var. scolymus
  ORGANISM  Cynara cardunculus var. scolymus
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Carduoideae; Cardueae; Carduinae; Cynara.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_037534.1) annotated using gene prediction method: Gnomon,
            supported by EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Cynara cardunculus subsp.
                                           cardunculus Annotation Release 100
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
686 bits(371)
0.0
532/614(87%)
4/614(0%)
Plus/Plus

Query  337  GGTCTCGGCTTCCGTTCTCGAGACTCTTCTTGACGCATCCTCCGCCGCTGATTCCTTATT  396
            ||| || ||||| |||||||||||||||||||||||||||   || ||||||||| | ||
Sbjct  273  GGTTTCTGCTTCTGTTCTCGAGACTCTTCTTGACGCATCCAATGCTGCTGATTCCATGTT  332

Query  397  CGAGGTTGCNGCGATTGTTACCCAGCCACCTTCAGGAAGAGATAGGGGAAGAAAAGTGAT  456
             |||||||| || |||||||| |||||||||||||| ||||||||||||||||| |||||
Sbjct  333  TGAGGTTGCAGCTATTGTTACTCAGCCACCTTCAGGGAGAGATAGGGGAAGAAAGGTGAT  392

Query  457  GCCATCACCNGTAGCACAACATGCTCTCGATAGAGGCTTCCCTAATGACCTAATTTTCAC  516
            ||| || || || ||||| |||||||| |||||||| ||||||   || || ||||||||
Sbjct  393  GCCGTCTCCTGTTGCACAGCATGCTCTTGATAGAGGTTTCCCTGCCGATCTGATTTTCAC  452

Query  517  ACCTGTTAAAGCCAATGAGGAAGCATTTTTGTNCAATTTCAGAGCACTTGAGCCTCAACT  576
            ||||||||||||||  |||||||||||||||  ||| || || ||| |||||||  ||||
Sbjct  453  ACCTGTTAAAGCCAGCGAGGAAGCATTTTTGACCAACTTTAGTGCAATTGAGCCCGAACT  512

Query  577  TTGCATCACAGCAGCATATGGCAACATATTACCAACCAAATTTTTAAAGATTCCTTTATT  636
            ||||||||| |||||||||||||| |||||||||||||| |||||||||||||| | |||
Sbjct  513  TTGCATCACGGCAGCATATGGCAATATATTACCAACCAAGTTTTTAAAGATTCCCTCATT  572

Query  637  AGGGACTGTGAATATACACCCAAGCTTGTTGCCTTTATACCGTGGAGCTGCTCCTGTTCA  696
            ||||||||| |||||||||||||||||| ||||||||||||| ||||| |||||||||||
Sbjct  573  AGGGACTGTTAATATACACCCAAGCTTGCTGCCTTTATACCGCGGAGCAGCTCCTGTTCA  632

Query  697  AAGAGCATTGCAGGATGGAGTTACAGAAACTGGTGTATCATTAGCATTCACTATCCGGGC  756
             |||||||||||||||||||||| ||||||||| |||||||| ||||||||| || ||||
Sbjct  633  GAGAGCATTGCAGGATGGAGTTAAAGAAACTGGCGTATCATTGGCATTCACTGTCAGGGC  692

Query  757  ATTAGATGCGGGCCCCATTATTGCCTATG-aaaaaaaTGAAAATCGATGATCATATTAAG  815
            | | ||||| || |||||||||||  |||  |||||||| |||| |||||||||||||||
Sbjct  693  ACTGGATGCTGGTCCCATTATTGC--ATGCGAAAAAATGGAAATAGATGATCATATTAAG  750

Query  816  GCTCCAGAATTGCTTGATCTACTATTTGCACAAGGATCTAAACTCTTGCTTCANAAACTT  875
            |||||||||||||||||||| |||||||||| ||||||||||||  |||||||  | |||
Sbjct  751  GCTCCAGAATTGCTTGATCTGCTATTTGCACGAGGATCTAAACTTCTGCTTCAAGAGCTT  810

Query  876  CC-TCTATATTNAATGGATCTGCAAAGACAAATGCTCAAGAACAAGATGACTCAAAAGCC  934
            || ||||||||  |||| || |||||||  || ||||||| ||| |||||||| ||||| 
Sbjct  811  CCGTCTATATTTGATGGGTCAGCAAAGATGAAAGCTCAAGCACAGGATGACTCCAAAGCT  870

Query  935  ACTTTGGCTCCAAA  948
            || |||||||||||
Sbjct  871  ACGTTGGCTCCAAA  884



Against instant SEQ ID NO: 91

LOCUS       XM_025122190            1885 bp    mRNA    linear   PLN 16-MAY-2018
DEFINITION  PREDICTED: Cynara cardunculus var. scolymus NADH dehydrogenase
            [ubiquinone] flavoprotein 1, mitochondrial (LOC112515396), mRNA.
ACCESSION   XM_025122190
VERSION     XM_025122190.1
DBLINK      BioProject: PRJNA453787
KEYWORDS    RefSeq.
SOURCE      Cynara cardunculus var. scolymus
  ORGANISM  Cynara cardunculus var. scolymus
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Carduoideae; Cardueae; Carduinae; Cynara.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_037534.1) annotated using gene prediction method: Gnomon,
            supported by EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Cynara cardunculus subsp.
                                           cardunculus Annotation Release 100
Range 1: 44 to 1570GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1107 bits(599)
0.0
1219/1553(78%)
31/1553(1%)
Plus/Plus

Query  43    CTTTACTTCAAAATCTTCTCCATAGTTG-AATTGCTGATAATCAGTTCAGAAGCTTGTTT  101
             ||||||| || ||||||| ||||| ||| ||||||||||  |||||| |||||| || ||
Sbjct  44    CTTTACTGCACAATCTTCACCATACTTGAAATTGCTGATTCTCAGTTAAGAAGCCTGATT  103

Query  102   GCTGCATTTCCTGGTGTATGGCACCAATGAAGGGCATTCTTTCTCTGCAAAGGGCTGTTC  161
             ||| |||||| |||||||||||||| ||||||||||||||||||||||||||||| | | 
Sbjct  104   GCTACATTTCTTGGTGTATGGCACCCATGAAGGGCATTCTTTCTCTGCAAAGGGCGGCTT  163

Query  162   TATCAAGGCATCAAAATGCANACTGGGGGATAAATGCTACCG-GCTAGACTTTTCAGCAC  220
             | |  ||||  ||| |||   | ||||| |     | | | | |||||| | || |||||
Sbjct  164   TGTTCAGGCGCCAATATGGGAATTGGGG-A-----G-T-CGGTGCTAGATTGTTTAGCAC  215

Query  221   GCAGTCTGCGACAaccgccaccaccgcccaaccaccaccgcnaccacntccaccngaaaa  280
              || ||||| || ||||| | ||||||  | | | | |  |  |    ||||   || ||
Sbjct  216   TCAATCTGCAACCACCGCTAACACCGC--A-C-AGC-CT-C--C----TCCA---GAGAA  260

Query  281   aacccacTTTGGTGGCCTGAAAGNTGAAGACCGCATCTTCACAAACCTATACGGTTTACA  340
             ||| |||||||||||  | ||||  ||||| ||||| || || || || || ||||| ||
Sbjct  261   AACTCACTTTGGTGGTTTAAAAGACGAAGATCGCATTTTTACCAATCTTTATGGTTTGCA  320

Query  341   CGACCCCTTTCTCAANGGCNCAATGAAACGTGGCGATTGGCATAGAACTANAGACATAGT  400
              ||||| |||||||| ||  | ||||||||||| |||||||||||||||| ||| |||||
Sbjct  321   TGACCCGTTTCTCAAAGGTGCTATGAAACGTGGTGATTGGCATAGAACTAAAGATATAGT  380

Query  401   AATCAAAGGTGCTGATTGGATAGTAAACGAAATGAAAAAATCCGG-CTTACGTGGACGTG  459
              ||||| ||||| |||||||||||||||||||||||||| || || ||| ||||||||||
Sbjct  381   GATCAAGGGTGCGGATTGGATAGTAAACGAAATGAAAAAGTCTGGTCTT-CGTGGACGTG  439

Query  460   GAGGTGCTGGTTTCCCATCAGGGCTAAAATGGTCATTCATGCCAAAAGTATCCGATGGTC  519
             | |||||||| || ||||| || || ||||||||||||||||| || || || |||||||
Sbjct  440   GTGGTGCTGGATTTCCATCTGGTCTCAAATGGTCATTCATGCCTAAGGTTTCTGATGGTC  499

Query  520   GTCCATCTTATCTTGNTGTAAACGCAGACGAAAGTGAACCCGGAACTTGCAAAGATAGAG  579
             ||||||| ||||||| ||| || || || ||||||||||| ||||| ||||||||||| |
Sbjct  500   GTCCATCGTATCTTGTTGTTAATGCCGATGAAAGTGAACCTGGAACCTGCAAAGATAGGG  559

Query  580   AAATCATGCGTAACGATCCACACNAGCTTCTAGAAGGATGNTTAATANCTGGNGTANGTA  639
             |||| |||||||| ||||||||  | ||  | ||||||||  | ||  |||| ||  |||
Sbjct  560   AAATTATGCGTAATGATCCACATAAACTATTGGAAGGATGCCTGATTGCTGGAGTCGGTA  619

Query  640   TGCGTGCAACCGCTGCCTACATTTACATCANGGGCGAATACGTAAATGAACGTTTNAATT  699
             |||| ||||| ||||| || || ||||| |  |||||||| || || |||||| | ||  
Sbjct  620   TGCGGGCAACTGCTGCTTATATCTACATTAGAGGCGAATATGTTAACGAACGTCTTAACC  679

Query  700   TAGAAAAAGCAAGAAANGAAGCATATGCAGCTGGANTACTTGGAAAAAACGCGTGTGGGT  759
             | || |||||  | || ||||| ||||| || ||| |||| || ||||| || ||||| |
Sbjct  680   TCGAGAAAGCCCGGAAGGAAGCCTATGCTGCGGGATTACTCGGTAAAAATGCTTGTGGTT  739

Query  760   CCGGGNATGATTTCGATGTCCATATCCATTTCGGAGCCGGAGCCTACATTTGTGGTGAAG  819
             | ||  ||||||| ||||| || ||||| || || || || || ||||||||||||||||
Sbjct  740   CGGGATATGATTTTGATGTACACATCCACTTTGGTGCTGGTGCTTACATTTGTGGTGAAG  799

Query  820   AAACCGCGCTTCTCGA-ANCCNTCGAGGGCAAACAAGGAAAACCGCGTTTGAAGCCGCCT  878
             ||||||| ||| | || |  | ||||||| || || ||||||||| | |||||||| |||
Sbjct  800   AAACCGCCCTTTTGGAGAGTC-TCGAGGGTAAGCAGGGAAAACCGAGATTGAAGCCCCCT  858

Query  879   TTTNCCGCCAACGCGGGGTTATACGGGTGTCCCACNACCGTCACAAANGTNGAAACAATC  938
             ||  | ||||| || ||  | ||||| || || || ||||| ||||| || |||||  | 
Sbjct  859   TTCCCAGCCAATGCTGGTCTTTACGGTTGCCCTACAACCGTTACAAATGTTGAAACCGTA  918

Query  939   GCGGTGTCNCCGACTATTCTAAGACGTGGGCCCGAGTGGTTTTCTAGCTTTGGTAGAAAG  998
             || || || ||||| ||| |||| ||||| || || ||||||||||| || |||||||||
Sbjct  919   GCTGTATCACCGACCATTTTAAGGCGTGGCCCAGAATGGTTTTCTAGTTTCGGTAGAAAG  978

Query  999   AAC-ATTCGGGGACTAAACTTTTCTGTATATCGGGTCATGTGAACAAACCGTGTACAGTG  1057
             ||| |||| ||||| ||||| || || ||||| ||||||||||| || || || ||||| 
Sbjct  979   AACAATTCCGGGACAAAACTATTTTGCATATCCGGTCATGTGAATAAGCCATGCACAGTC  1038

Query  1058  GAAGAGGAGATGAGTATTCCATTGAAGGAGTTGTTGGAGCGGCNTTNTGGCNGNTTGANG  1117
             ||||||||||||||||| |||||||||||| || | |||||||  |  ||| |  | | |
Sbjct  1039  GAAGAGGAGATGAGTATACCATTGAAGGAGCTGCTAGAGCGGCACTGCGGCGGTGTTAGG  1098

Query  1118  GGCGGANGGGACAATTTGCTAGCGGTGATTCCGGGNGGTTCTTCTGTTCCTTTGCTTACA  1177
             |||||| |||||||| | || || || ||||| || ||||| ||||| || |||||| ||
Sbjct  1099  GGCGGATGGGACAATCTACTGGCTGTAATTCCTGGCGGTTCATCTGTACCGTTGCTTCCA  1158

Query  1178  AAGGATTTATGCGAAGACGTGTTGATGGATTTTGATGNGTTGANAGCTGNTCAATCTGGA  1237
             ||  |  |||| || |||||| |||||||||| ||||   | | ||||| ||||||||| 
Sbjct  1159  AAAAACGTATGTGAGGACGTGCTGATGGATTTCGATGCACTAAAAGCTGTTCAATCTGGG  1218

Query  1238  TTANGGACNGCTGNTGTTATTGTGATGGATAAGTCGACTGATATTGNGGATGCNATTGCN  1297
             ||| |||| |||| |||||| ||||||||||||||||||||| |||  ||||| ||||| 
Sbjct  1219  TTAGGGACTGCTGCTGTTATCGTGATGGATAAGTCGACTGATGTTGTTGATGCTATTGCT  1278

Query  1298  AGGCTTTNGTATTTTTATAANCANGAGAGTTGTGGTCAGTGTACGCCTNGNANGGAGGGA  1357
             |||||||  ||||| ||||| || |||||||||||||||||||| ||| | | |||||| 
Sbjct  1279  AGGCTTTCTTATTTCTATAAGCACGAGAGTTGTGGTCAGTGTACACCTTGCAGGGAGGGT  1338

Query  1358  ACTGGGTGNCTTTGGATGATTATGGAAAGGATGAAAGNTGGGNATGCNANATTGGNGGAG  1417
             || || || ||||||||||| |||||||||||||| | |||| |||| |  |||| ||| 
Sbjct  1339  ACGGGATGGCTTTGGATGATCATGGAAAGGATGAAGGTTGGGAATGCAAAGTTGGAGGAA  1398

Query  1418  ANTGATATGCTTCANGAAGTGACTAANCANATTGAAGGGCATACTATTTGTGCACTTGGN  1477
             | ||||||||| || || || || || || |||||||| || || ||||||||  | || 
Sbjct  1399  ATTGATATGCTCCAAGAGGTAACGAAGCAGATTGAAGGACACACAATTTGTGCGTTGGGT  1458

Query  1478  GATGCTGCTGCTTGGCCTGNTCAANGGCTTATTANACNTTTTANGCCTGNGANGGAGAGG  1537
             ||||| ||||| ||||| | |||| | ||||| |  | ||| | ||| | |   ||||||
Sbjct  1459  GATGCCGCTGCGTGGCCGGTTCAAGGTCTTATCAGGCATTTCAGGCCGGAGCTCGAGAGG  1518

Query  1538  AGGATCANGGAGCGTGCTGANCGGGAGTTGCTTCAAGCAGCTGCTTNAAATCA  1590
             ||||||| |||||| |||||  | |||||||||||||| ||||||| ||||||
Sbjct  1519  AGGATCAGGGAGCGGGCTGATAGAGAGTTGCTTCAAGCGGCTGCTT-AAATCA  1570



Conclusion
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663